Citation Nr: 1429199	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral tinea cruris.

2.  Entitlement to a compensable evaluation for postoperative hemorrhoidectomy.

3.  Entitlement to a compensable evaluation for pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

Additional evidence has been received since the case was most recently considered by the RO in a June 2011 statement of the case.  As the appeal is being remanded, the RO will have an opportunity to review the additional evidence in the first instance on remand.


REMAND

The Veteran was last examined for VA compensation purposes in November 2009.  Additional private treatment records dated September 2010 indicate the Veteran complained of diarrhea and blood in his stool.  Additionally, in June 2011, a private physician noted that the Veteran experienced a rash, but did not specify the location of the rash. 

The Veteran's representative requested another VA compensation examination to assess the severity of the Veteran's tinea cruris, postoperative hemorrhoidectomy, and pilonidal cyst.  The Board agrees that additional examination is needed, especially since the Veteran's last evaluation for compensation purposes was in November 2009, approximately 4 1/2 years ago, and because of the suggestion that the Veteran's disabilities have since worsened.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Further, the Veteran indicated that he received treatment at a VA hospital in correspondence received November 2009.  Thus, VA treatment records should be also obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records.  The Veteran must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  After completing the above, schedule a VA compensation examination to assess the severity of the Veteran's service-connected postoperative hemorrhoidectomy.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for a VA compensation examination to assess the severity of the Veteran's service-connected bilateral tinea cruris.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Also, schedule the Veteran for a VA compensation examination to assess the severity of the Veteran's service-connected pilonidal cyst scar.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

